DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/24/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
It is suggested that KR 10-2014-0061233 is the application number of the reference being cited rather than the publication number. Examiner suggests KR 20150134193 is the correct publication number.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 2010/0303722).
Regarding claim 1,  Jin meets the claimed, A method for manufacturing a periodontal tissue regeneration inducer, (Jin [0260] describes the device in Figure 38 is used to culture periodontal cells in vivo)  comprising: a coating step of coating glass with a polymer to a predetermined thickness; (Jin [0114] and Figure 38 describe spin-coating a glass with a polymer) a pattern molding step of molding a pattern by pressing the coated polymer with a patterned mold; (Jin [0114] and Figure 28 describe patterning the polymer with a nano stamp) and a separation step of separating the polymer from the glass after the pattern molding step (Jin [0114] describes peeling the polymer off of the glass substrate.)
Regarding claim 2, The method of claim 1, wherein the coating step comprises putting the polymer on the glass and spin-coating the glass while rotating the glass (Jin [0114] describe spin-coating.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Nakagawa (US 2004/0029363).
Regarding claim 3, The method of claim 1, wherein the pattern molding step comprises: a secondary heating step of heating the coated polymer; (Jin [0114] describes heating the polymer) a secondary in-mold molding step of molding the heated polymer by pressing the heated polymer with a patterned mold; (Jin [0114] describes heating while stamping the polymer with a patterned nano-stamp)  and a secondary cooling step of cooling the molded polymer (Jin [0114] does not explicitly describe cooling but it is inherent that if the cured polymer is peeled off of the substrate and used for cell culture as described in [0114] that the polymer is cooled during that process.)
Jin [0109], [0114], and [0159], all describe that the periodontal cell culture substrate is produced via various lithography or nano-imprinting methods. Jin however does not describe an initial planarizing step and does not meet the claimed, a planarization step of planarizing a surface of the coated polymer between the coating step and the pattern molding step, wherein the planarization step comprises: a primary heating step of heating the coated polymer; a primary in-mold molding step of molding the heated polymer by pressing a surface of the heated polymer with a flat mold; and a primary cooling step of cooling the molded polymer.
Analogous in the field of imprinting, Nakagawa meets the claimed, a planarization step of planarizing a surface of the coated polymer between the coating step and the pattern molding step, (Nakagawa [0089]-[0095] describe a planarizing process to planarize a film having been spin-coated on a substrate) wherein the planarization step comprises: a primary heating step of heating the coated polymer; a primary in-mold molding step of molding the heated polymer by pressing a surface of the heated polymer with a flat mold; (Nakagawa [0093]-[0094] describe heating a film and pressing a pressing member to planarize the film surface) and a primary cooling step of cooling the molded polymer (Nakagawa [0095] describes cooling the film.)
The courts have held that it would have been obvious to a person of ordinary skill in the art before the filing date to use a known technique to improve a known method in a similar way, see MPEP §2143.

Jin [0109], [0114], and [0159], all describe that the periodontal cell culture substrate is produced via lithography or nano-imprinting of a polymer resist on a substrate. Similarly, Nakagawa, although not necessarily used to produce a periodontal device, describes a similar method of imprinting a polymer on a substrate using a mold.  It would have been obvious to a person of ordinary skill in the art before the filing date to modify the known imprint process described in Jin to include a heated planarization step as described in the imprinting process of Nakagawa because it produces the predictable outcome of flattening and spreading the resist layer across the surface of the substrate, see Nakagawa [0093].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Nakagawa as applied to claim 3 above, and further in view of Kato (EP0275126, see copy provided).
Regarding claim 4, Nakagawa meets the claimed, The method of claim 3, wherein the primary cooling step comprises cooling the planarized polymer the glass (Nakagawa [0176] describes cooling from the substrate side.)
 Nakagawa does not describe the cooling being performed with air and does not meet the claimed, by spraying air.
Analogous in the field of imprinting, Kato meets the claimed, by spraying air (Kato page 3 lines 32-35 describe blowing air as a cooling method.)
The courts have held that it would have been obvious to a person of ordinary skill in the art before the filing date to use a known technique to improve a known method in a similar way, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to modify the imprinting method and cooling step described in Jin as modified by Nakagawa by blowing air as described in Kato because convection or blowing air is a well-known method of providing cooling and achieves the predictable result of cooling an imprint resist on a substrate, see Kato page 3 lines 32-35.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Tamamura (US 4,898,766).
Regarding claim 5, Jin describes removing the polymer from the glass but does not meet the claimed, The method of claim 1, wherein the separation step further comprises: separating the polymer from the glass by immersing the glass coated with the polymer in ethanol, and a drying step of drying the separated polymer.
Analogous in the field of patterning films, Tamamura meets the claimed, The method of claim 1, wherein the separation step further comprises: separating the polymer from the glass by immersing the glass coated with the polymer in ethanol, and a drying step of drying the separated polymer (Tamamura col. 9 lines 49-51 describe washing a patterned polymer film with ethanol to remove it from the substrate and drying it.)
The courts have held that it would have been obvious to a person of ordinary skill in the art before the filing date to use a known technique to improve a known method in a similar way, see MPEP §2143.
Both Jin and Tamamura describe a process of removing a patterned polymer film from a substrate. It would have been obvious to a person of ordinary skill in the art to apply the ethanol wash as described in Tamamura to the known process of removing the polymer from the substrate as described in Jin because it yields the predictable result of removing the polymerized film from the substrate, see Tamamura col. 9 lines 49-50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744